Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule were submitted for decision upon stipulation of counsel to the effect that the foreign and export values of the merchandise involved in this case, within the meaning of those terms, as defined in section 402 (c) and (d) of the Tariff Act of 1930, as existing at the time of importation of the merchandise involved in these cases, was the appraised value, less 12 per centum, plus 4% per centum.
On the agreed facts, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis of value for the merchandise in issue, and that such value in each case was the appraised value, less 12 per centum, plus 4% per centum.
Judgment will issue accordingly.